DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2019/0004723)
Regarding claims 14 and 21, Li discloses a method, comprising: transmitting (and receiving at), to a memory device (see Figure 3, 304) with memory cells comprising capacitors (DRAM), a request for an indication of a temperature of the memory device (see Figure 5, 504 in view of paragraph 0034); receiving, based at least in part on transmitting the request, an indication of  the temperature of the memory device with memory cells comprising capacitors (504); determining values of parameters for operating the memory device based at least in part on a range of temperatures that includes the temperature of the memory device (see table 1); and transmitting signaling to the memory device based at least in part on the determined values of the parameters (see paragraph 0041).

Allowable Subject Matter
Claims 1, 2, 5-13, 17, 26 and 27 are  allowed.
Claims 15, 16, 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowancee:
Regarding claim 17, the record makes clear the reasons for allowance (see previous Office Action).
Regarding claim 1, while the prior art teaches identifying temperature of a host device and using the temperature to modify operation of the hosted memory device (see previous rejection of claim 1 and claims 4-5) the prior art fails to teach or reasonably disclose all the features of claim 1 in combination with identifying the temperature of the memory device at a host device based in part on the sensed host device temperature.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, the prior art fails to teach or reasonably suggest in combination receiving, at the memory device, a command from the host device at a time based at least in part on the temperature of the memory device.
Regarding claim 23, the prior art fails to teach or reasonably suggest in combination wherein an elapsed time between the first command the second command is based at least in part on the temperature of the memory device.
Regarding claim 24, the prior art fails to teach or reasonably suggest in combination wherein the signaling comprises the indication of the value of the parameter; and storing the value of the parameter at the memory device
Regarding claim 15, the prior art fails to teach or reasonably suggest in combination selecting a set of values from the plurality for which the respective range of temperatures corresponds to the temperature of the memory device, wherein the determined values for the parameters comprise the selected set of values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824